Citation Nr: 1430065	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-30 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Purchase Care 
At the Health Administration Center in Denver, Colorado




THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits.

(The issues of an initial disability evaluation for the service-connected major depressive disorder, rated as 30 percent disabling prior to September 8, 2010 and 50 percent disabling beginning on that date; a total rating based on individual unemployability (TDIU) by reason of service-connected disability for the period prior to September 8, 2010; and helpless child benefits on the basis of permanent incapacity for self-support before attaining the age of 18 are addressed in a separate document of this date.)






REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from November 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 administrative decision by the VA Purchase Care at the Health Administration Center in Denver, Colorado.

The Virtual VA claims file has been reviewed; records contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to this claim in the Veterans Benefits Management System.

The appeal is the subject of this separate document in order to facilitate the process of remanding it to the attention of the VA Health Administration Center.  



REMAND

The Board remanded this claim to the VA Purchase Care at the Health Administration Center in Denver, Colorado in August 2013.   In this regard, the Board noted that the Veteran, through a February 2013 statement by his representative, requested to be scheduled for a videoconference hearing before a Veterans Law Judge of the Board, and remanded the Veteran's claim so that such a hearing could be provided.  

However, there is no indication that the VA Health Administration Center undertook any steps to afford the Veteran a hearing.  

As such, the Board must remand this claim to the VA Purchase Care at the Health Administration Center in Denver, Colorado so that the Veteran may be provided a videoconference hearing, as per the prior request. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with remand orders).   See 38 C.F.R. §§ 20.700, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

The Health Administration Center should take appropriate steps to have the Veteran scheduled for a videoconference hearing before a VLJ from the Board.  The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken. 

Thereafter, in indicated, the matter should be returned to the Board for the purpose of appellate disposition.

The purpose of this remand is to afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


